Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 
The abstract has a 160 words.  150 words is the maximum for publications.

TRANSLATION AND GRAMMER ISSUES
The word gas is used 5x in all of 14 claims.  It is used on lines 10, 11 and 15 of claim 1 and on line 2 of claims 2 and 3.  It is used in the citation “gas and electricity conducting tube” 3x of the 5x.  The other 2x of the 5x it is used in the citation “the gas guide conductive pipe.”  The last 2x of the 5x are understood to be a translation issue and the two recitations were intended to be typed “gas and electricity conducting tube.”
Claim 1 (line 15) the recitation air guide conductive tube is seen to be a translation error and was intended to recite the airflow channel of claim 1, line 2.  
Claim 1 (line 16) the recitation “the loop butt joint” was intended to be typed –a loop butt joint--.  




Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


It is noted that “gas” is recited 5x in the 14 claims.  
It is noted that “channel” is recited 6x in the 14 claims. 
It is noted that “body” is recited 9x in the 14 claims.  
It is noted that “conduct” is recited 13x in the 14 claims.  
It is noted that “tube” is recited 14x in the 14 claims.  
It is noted that “pipe” is recited 22x in the 14 claims.  
It is noted that “air” is recited 31x in the 14 claims.  

The interrelationship of the above noted recitations together with the following structure of the conductive line is conducting to the electric heating body (claim 1, line 13) is not shown in a single prior art document and the examiner does not know of a reasonable rational to combine the art such that the structure would have been obvious to one of ordinary skill in the art.  
	It is noted that neither D1 nor D2 that were used in the rejection on the PCT Form 237 are understood to show such structure.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For example, Wang (U.S. Pat. No. 10945455) shows an electrode 6 (fig. 2 and 6; col. 4, line 54) along the threaded base 4 (fig. 2 and 6) that is similar to the structure shown in document D2 in the obvious type rejection listed on the CPC 237 form. D2 appears to show the base 30 (fig. 4) that has electrode 222 (fig. 3) of the document labeled D2.  Lin shows power source 180 (fig. 1 and 2; para. 68, line 2-4), wires 182 and electrode holder 184.  These elements are similar to the structure shown in document D2 in the obvious type rejection listed on the CPC 237 form. D2 appears to show the base 30 (fig. 4) that has wire 222 (fig. 3) of the document labeled D2.  Xiang (U.S. Pub. No. 20170224021) shows (cover page; para. 63) a heater 62 with wires (not labeled but under coating 2) or electrodes 2.  Li et al. (U.S. Pub. No. 20170215481) shows (cover page; para. 20) a heater 104 with leads (107; fig. 1) or electrodes (107; fig. 1) that is similar to the structure shown in document D2 in the obvious type rejection listed on the CPC 237 form. D2 appears to show the base 30 (fig. 4) that has leads 222 (fig. 3) of the document labeled D2.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
January 27, 2022